Citation Nr: 1107703	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU) on an extraschedular basis prior to June 
20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied a claim for entitlement to 
a TDIU.  

The Veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge (VLJ) in May 
2010.  A transcript of the hearing is of record.  

In a July 2010 decision, the Board granted entitlement to a TDIU 
effective June 20, 2008 and remanded the issue of entitlement to 
a TDIU prior to June 20, 2008 for referral to the Director of 
Compensation and Pension (C&P) for extraschedular consideration 
under 38 C.F.R. § 4.16(b).  The actions directed by the Board 
have been accomplished and the matter returned for appellate 
review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to June 20, 2008, the Veteran's rating never reached above 
50 percent, there is insufficient evidence that his service-
connected left knee and back disabilities rendered him unable to 
secure or follow a substantially gainful occupation, and the 
Director of C&P found that entitlement to an extraschedular 
evaluation for TDIU was not warranted.




CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis prior to June 
20, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted his claim for a TDIU to the RO on May 3, 
2007 and his VA Form 21-8940 was received on November 5, 2007.  
As noted in the Introduction, entitlement to a TDIU on a 
schedular basis was granted by the Board in July 2010 with an 
effective date of June 20, 2008.  See also July 2010 rating 
decision.  

The Veteran contends that he is unable to work as a result of his 
left knee and back disabilities.  He reports that he has not 
worked since 1982 and began receiving Social Security 
Administration (SSA) disability benefits in 1985 as a result of 
his back and knee disabilities.  He previously worked as an 
electronics technician.  The Board notes at this juncture that 
records associated with the Veteran's claim for SSA benefits are 
not available.  See SSA response received October 2007.  The 
Veteran reports that he last worked as a boat captain, a job that 
did not include any manual labor; that he has an associate's 
degree in electrical engineering; and that he is unable to drive 
because of his leg and back.  The Veteran's wife testified that 
he is unable to walk any more than approximately 50 meters before 
he has to stop.  See May 2010 transcript.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of 1) a single service-connected disability ratable at 60 
percent or more, or 2) as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. § 4.16(a).  Where these percentage requirements are 
not met, entitlement to the benefits on an extraschedular basis 
may be considered when the Veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities.  See 38 C.F.R. § 4.16(b).

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, it is necessary that the record reflect some factor which 
places the case in a different category than other Veterans with 
equal rating of disability.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  This is 
so because a disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The schedular requirements for the assignment of a TDIU pursuant 
to 38 C.F.R. § 4.16(a)(2) were not met prior to June 20, 2008 
since the Veteran's combined rating was only 50 percent and he 
did not have a single disability rated as 60 percent disabling.  
The issue before the Board is whether the Veteran is entitled to 
a TDIU on an extraschedular basis prior to June 19, 2008.  

The Board notes that entitlement to a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the Veteran's 
disabilities. Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96.

A review of the evidence reveals that the Veteran has been 
retired from his job as an electronics technician since 1982 and 
was reportedly awarded Social Security disability benefits in 
1985.  

A November 2007 VA C&P examination report reveals that the 
Veteran walked with a slow gait and used a cane on the right 
appropriate side, which the examiner noted appeared to be 
ineffective as there was no weightbearing and no reason to 
evaluate for stabilization of gait.  At the time of physical 
examination, the examiner noted that he felt the Veteran was not 
fully cooperating in the process of evaluating his knee.  The 
examiner also indicated that the Veteran would be able to obtain 
a modified level of gainful employment considering only his left 
knee disability.  

A February 2008 neurology consult note reveals that the Veteran 
reported being a retired innkeeper/bartender and working as an 
electrical engineer prior to that.  The impression was history 
and examination entirely consistent with (c/w) idiopathic 
Parkinson's disease.  The record does not present any opinion on 
employability.  

An April 2008 mental health biopsychosocial assessment reveals 
that the Veteran studied electrical engineering (associate 
degree) and worked designing instruments for boats.  He worked 
for an oceanographic institute and the U.S. Geological Survey and 
also did a variety of repair-type jobs.  It was noted that he 
retired in 1985 and then ran a family inn/pub business and 
bartended there until 2005.  The record does not present any 
opinion on employability.  

The matter was referred for extraschedular consideration in 
October 2010.  In a November 2010 decision, the Director of C&P 
reported that an administrative review for consideration of a 
grant of individual unemployability on an extraschedular basis 
had been completed.  The Director reported that the Veteran was 
currently receiving compensation for four conditions, to include 
postoperative residuals, left knee condition evaluated as 40 
percent disabling; degenerative disc disease of the lumbar spine, 
which was evaluated as 10 percent disabling effective May 24, 
2006 before being increased to 30 percent effective June 20, 
2008; and residuals of hemorrhoidectomy and hernioplasty each 
evaluated as zero percent disabling.  The combined evaluation for 
compensation was 50 percent effective May 24, 2006 and was 
increased to 60 percent effective June 20, 2008, the same date on 
which entitlement to individual unemployability benefits was 
established on a schedular basis.

The Director noted that a laminectomy at L2-3 was performed in 
1997 and an arthroscopic surgical procedure of the Veteran's left 
knee was performed in 2002.  No hospitalizations, outpatient 
surgeries or incapacitating episodes due to his service-connected 
lumbar spine or left knee condition are noted in any of the 
available medical evidence.  Evidence reveals that the Veteran is 
diagnosed with multiple conditions that are not connected to 
service.  He is being treated for Parkinson's disease, coronary 
artery disease, radiculopathy in lower extremities, depression 
and hypertension.  None of these conditions are service 
connected.

The Director reported that a VA examination was performed on 
November 2, 2007.  The Veteran's gait was described as slow, with 
the use of a cane.  His left knee was slightly swollen and the 
overall musculature was described as somewhat atrophied.  No 
lateral or medial collateral ligament weakness was found.  
Flexion of the left knee was measured at 100 degrees and 
extension was noted to be almost 170.  No detailed were provided 
about the extension range of motion.  The examiner stated that 
the Veteran would be able to obtain a modified level of gainful 
employment.  

The Director also reported that evidence from a neurological 
outpatient treatment note dated February 7, 2008 reveals an 
increased incidence of balance issues related to the Veteran's 
recently diagnosed Parkinson's disease.  He had developed speech 
difficulties and reportedly fallen to the ground several times in 
the month preceding the treatment visit date.

The June 20, 2008 VA examination report was noted by the 
Director.  Range of motion testing revealed forward flexion of 
the Veteran's spine of 20 degrees with pain and difficulty; 
extension of 5 degrees; left lateral flexion of 15 degrees; right 
lateral flexion of 20 degrees; right lateral rotation of 20 
degrees; and left lateral flexion of 25 degrees.  The examiner 
stated that the Veteran was too debilitated for any work.  
Entitlement to individual unemployability benefits was 
established effective the date of that medical examination.

Lastly, the Director reported on the VA examination that was 
performed on October 24, 2008 to evaluate the left knee 
condition.  Range of motion testing revealed 120 degrees of 
flexion and full extension.  The left knee was described as 
slightly larger than the right knee.  No instability, weakness or 
lack of endurance was found on examination.

The Director reported that a review of all the available evidence 
reveals that all of the Veteran's service-connected conditions 
have been appropriately rated for the time period for this 
review.  The Veteran had stated that he had been unemployed since 
1982.  The objective findings in the medical examinations in 
addition to the other treatment notes available do not 
demonstrate that the Veteran's service-connected conditions alone 
prevent him from engaging in all types of work-related activities 
for the time period covered in this review.  Entitlement to 
individual unemployability benefits on an extraschedular basis 
prior to June 20, 2008 is not established.  

The Board finds that the decision of the Director of C&P is 
supported by the objective medical evidence of record and 
contains a well-reasoned rationale that makes reference to 
pertinent medical data from the record.  While the Board 
acknowledges that there is no evidence the Veteran was employed 
at any time since 2005, it agrees with the Director that the 
evidence does not show that the Veteran is unemployable solely 
due to his service-connected disabilities.  

The Board acknowledges the Veteran's contention in a January 2011 
Post-Remand Brief that the November 2007 VA examination showed 
his gait to be slow with the use of a cane and the left knee to 
be swollen and overall musculature as atrophied.  As noted above, 
however, the examiner noted that he felt the Veteran was not 
fully cooperating in the process of evaluating his knee and that 
the Veteran would be able to obtain a modified level of gainful 
employment considering only his left knee disability.  

Considering all evidence of record, the Board finds that the 
preponderance of the evidence of record is against a finding that 
the Veteran is entitled to a TDIU on an extraschedular basis 
prior to June 19, 2008.  The Veteran studied electrical 
engineering and has an associate degree.  He has experience 
working as an electronics technician and as an innkeeper, 
suggesting some managerial experience.  While the evidence of 
record reveals that his service-connected disabilities prevented 
him from a doing physical labor, these conditions did not prevent 
him from performing the duties of a sedentary job.  In essence, 
although the Veteran's service-connected disabilities do result 
in significant industrial impairment, as reflected by his 
combined rating of 50 percent, the evidence does not show that he 
was unable to secure or maintain gainful employment as a result 
of his service- connected disabilities prior to June 19, 2008, 
particularly in light of his level of education and prior work 
experience.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the September 2007 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate his claim for a TDIU and of his 
and VA's respective duties in obtaining evidence.  See May 2007 
letter.  This letter also provided the Veteran with notice of the 
appropriate disability rating and effective date of any grant of 
service connection, as required by Dingess.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met as the 
Veteran's VA and private treatment records were obtained and VA 
made an unsuccessful effort to obtain the Veteran's records from 
SSA.  In addition, the Veteran was afforded appropriate VA 
examinations in connection with his claim and the question of 
whether he is entitled to a TDIU prior to June 20, 2008 was 
referred to the Director of Compensation and Pension for 
extraschedular consideration.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with that regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 
(Jul. 1, 2010).  In this case, the undersigned VLJ set forth the 
issue to be discussed at the hearing and sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  See May 2010 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of those elements.  As 
such, the Board finds that consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.



For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

Entitlement to TDIU on an extraschedular basis prior to June 20, 
2008 is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


